IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT



                                         No. 01-30783



CITY OF SHREVEPORT,

                                                                              Plaintiff-Appellee,

                                             versus

SHREVE TOWN CORPORATION,

                                                                           Defendant-Appellant.



                         Appeal from the United States District Court
                            for the Western District of Louisiana


                                       December 26, 2002

Before DeMOSS, STEWART and DENNIS, Circuit Judges.

CARL E. STEWART, Circuit Judge:

       Shreve Town Corporation (“Shreve Town”) appeals from the district court’s entry of a final

judgment under FEDERAL RULE      OF   CIVIL PROCEDURE 54(b) in favor of the plaintiff, City of

Shreveport (“City”). The judgment allowed the City to expropriate Shreve Town’s property upon

payment of $1,444,665. For the following reasons we affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND
       This dispute involves the expropriation of Shreve Town’s property by the City to house a

parking garage in connection with the Shreveport Convention Center Project (“Project”). The

Project consists of t hree components: (1) a convention center, (2) a hotel, and (3) the disputed

parking garage. The parking garage will be utilized by convention center attendees and hotel patrons.

       In January 1998, the City commissioned Ernst & Young, a large international accounting and

management firm, to assess the market potential and development issues for the convention center.

In July 1998, Ernst & Young concluded that the City is capable of supporting a convention center

and proposed a number of site options for it. Ernst & Young also advised that adequate parking

facilities would need to be built in order for the convention center to be successful.

       In September 1998, then Mayor Robert Williams met with the Convention Center Planning

Committee (“Williams Committee”) to discuss the development of the convention center in light of

Ernst & Young’s conclusions. In November 1998, around the time that Mayor Williams left office

and Mayor Keith Hightower began his administration, the Williams Committee issued a report

preliminarily addressing the preferred site for the convention center, development of the convention

center hotel, funding for the construction and maintenance of the Project, and presentation of the

Project to the City’s voters. The Williams Committee further recommended that the City construct

a well-designed and well-positioned parking garage. Mayor Hightower appointed a new Convention

Center Planning Committee, which also advocated the construction of a parking garage.

       In April 1999, the Shreveport City Council adopted Resolution Number 78, which called for

an election to authorize the issuance of 85 million dollars in general obligation bonds to construct the

Project. In July 1999, the bond issue was presented to the voters and passed overwhelmingly. To

assist in implementing the Project, the City hired Slack, Alost, Miremont & Associates, Inc.

(“SAM”), which assembled a team of architects, real estate developers and hotel consultants to
develop the convention center. SAM and various consultants concluded that the only site in

downtown Shreveport which could accommodate the convention center was located at the corner

of Caddo and Market Streets. Based o n this location and the recommendations of the traffic and

parking experts, the City, through Mayor Hightower, determined that Shreve Town’s property was

the best site to house the proposed parking garage. The parking garage will be located adjacent to

the convention center and hotel, connected to each through an elevated walkway, and will house

1200 to 1500 vehicles.

       In September 1999, Robert L. Russell, M.A.I., an appraiser hired by the City, placed the value

of Shreve Town’s land at $870,000. The City unsuccessfully attempted to negotiate with Jolene C.

Harms, Shreve Town’s Chief Executive Officer, to purchase the property. As a result, in February

2000, the City Council adopted Resolution Number 38, authorizing the City to institute expropriation

proceedings against Shreve Town’s property. Resolution 38 states, in part, that “public necessity

dictates that [Shreve Town’s] property be owned and subject to the use by the City []” and “that all

attempts to amicably acquire fee tittle to the property had failed.”

       In January 2000, the City filed an expropriation suit against Shreve Town in state court. In

February 2000, Shreve Town removed the case to federal court on diversity grounds. In November

2000, a three-day bench trial was held on the issue of the City’s right to expropriate Shreve Town’s

property. Agreeing with the City, the district court entered an order sustaining the City’s right to

expropriate Shreve Town’s property. In December 2000, a three-day jury trial was held to determine

the fair market value of Shreve Town’s property. The jury returned a verdict finding that Shreve

Town’s property had a fair market value of $1,444,665. Shreve Town immediately filed a Motion to
Complete Compensation for the recovery of its attorneys’ fees, expert witness fees, and other

litigation expenses. The motion remains pending in the district court.1

        The district court entered judgment allowing the City to expropriate Shreve Town’s property

upon payment of $1,444,665. The judgment further stipulated that the costs, including expert witness

and attorneys’ fees, incurred by Shreve Town in defending the suit are to be reserved for

determination by the district court. In January 2001, Shreve Town filed a Motion for a New Trial and

a Motion to Alter or Amend Judgment, in which it challenged the validity of the district court’s Rule

54(b) certification and the judgment’s finality. In May 2001, Shreve Town filed a Motion for

Redetermination of Just Compensation. The district court denied these motions.

        On June 29, 2001, Shreve Town appealed the judgment of expropriation. On October 9,

2001, Shreve Town filed a motion with this Court to dismiss its appeal for lack of jurisdiction if the

Court concludes that the judgment appealed from is not “final.” Shreve Town also moved for the

Court to expedite consideration of its motion and to stay briefing pending a decision. In November

2001, this Court ordered that Shreve Town’s motion to dismiss its appeal be carried with the case

and denied Shreve Town’s other motions. We affirm the judgment of the district court allowing the

City to expropriate Shreve Town’s property and deny Shreve Town’s motion to dismiss.

                                                DISCUSSION

        Shreve Town requests that its appeal be dismissed for lack of jurisdiction if this Court

concludes that the judgment was not final because its attorneys’ fees, expert witness fees, and other



  1
    By order dated January 31, 2001, the district court referred Shreve Town’s motion to Magistrate Judge Roy Payne
for recommended findings and conclusions. On June 14, 2001, Magistrate Payne submitted his report and
recommendations. After Shreve Town filed exceptions and objections to the recommendations, the district court
remanded the motion to Magistrate Payne for further consideration. The motion remains pending before the magistrate
judge.
litigation expenses (collectively, “costs”) were not included in the judgment. Shreve Town also

contends that the City does not have the power to expropriate its property. Shreve Town further

contends that economic development is a not a valid public purpose. Lastly, Shreve Town asserts

that the district court erred in excluding evidence relating to the development of the hotel. We will

address these arguments in turn.

I.     Jurisdiction

       Shreve Town requests that its appeal be dismissed if we find that the judgment appealed from

is not final. We review a Rule 54(b) certification de novo. Tubos de Acero de Mexico, S.A. v. Am.

Intern. Inv. Corp., 292 F.3d 471, 485 (5th Cir. 2002).

        Shreve Town contends that the judgment of expropriation is not final because its costs were

not included in the judgment. Shreve Town asserts that art. I, § 4 of the Louisiana Constitution

requires that these costs be encompassed in a “just compensation” award prior to the City’s

expropriation of its property. Art. I, § 4 provides in part, that “property shall not be taken or

damaged by the state or its political subdivisions except for public purpose and with just

compensation paid to the owner or into court for his benefit. . . .In every expropriation, a party has

a right to trial by jury to determine compensation, and the owner shall be compensated to the full

extent of his loss.” In Consolidated Sewerge Dist. of City of Kenner v. Schulin, 387 So. 2d 1369,

1372-73 (La. Ct. App. 1988), the court held that the phrase “to the full extent of his loss” was meant

to include an award of attorney’s fees to the landowner.

       The Judgment of Expropriation in the current case provides “[t]hat all claims of Defendant

for costs, including expert witness fees, expenses and attorney’s fees incurred by Defendant in

defending this suit, be and t hey are hereby expressly reserved to Defendant, for Court review and

determination.” While it is true that ordinarily attorney fees and litigation costs are subsumed in a
“just compensation” award under the Louisiana Constitution, the exclusion of Shreve Town’s costs

from the judgment was not fatal to its appealability. A review of the record reveals that the City and

Shreve Town agreed to resolve the costs issue through motions at a later date due to Shreve Town’s

counsel being located in California and other issues surrounding Shreve Town’s discharged counsel’s

fees. The record does not indicate any objection by Shreve Town to the contrary. Moreover, Shreve

Town did not rebut the City's representation at oral argument that the parties consented to resolve

the attorney’s fees issue at a later date.

          Regardless of whether the Louisiana Constitution includes attorney’s fees as part of just

compensation, however, the United States Supreme Co urt has held that demands for payment of

attorney’s fees by the opposing party are never considered part of the merits for Rule 54(b)

purposes.2 Budinich v. Becton Dickinson & Co., 486 U.S. 196, 201-02 (1988). Accordingly, Shreve

Town’s argument that we lack jurisdiction under Rule 54(b) because the judgment is not final lacks

merit.

II.       Power of Expropriation

          Shreve Town contends that the City does not have the power to expropriate its property.

Specifically, Shreve Town argues that the City’s power of expropriation is subject to the limitations

of art. I, § 4 and art. VI, § 21 of the Louisiana Constitution. Shreve Town further argues that the

City does not have the power to expropriate for economic development under the general laws

enacted by the Louisiana Legislature and the City Charter. Lastly, Shreve Town asserts that section

19:102 of the Louisiana Revised Statutes is procedural in nature and does not confer a substantive



      2
       Shreve Town’s contention that Deus v. Allstate Insurance Co., 15 F.3d 506 (5th Cir. 1994) controls here is
unavailing. There we held that where an attorney sues his own client for fees, such a suit is on the merits, and does
not fall within Budinich. In this case, the attorney’s fees sought are from the opposing party, rather than the attorney ’s
own clients, making Dues inapposite.
power of expropriation. We review questions of statutory interpretation de novo. See Matter of

Bruner, 55 F.3d 195, 197 (5th Cir. 1995).

         Shreve Town’s arguments are almost identical to those presented to the Louisiana Second

Circuit Court of Appeal in City of Shreveport v. Chanse Gas Corp., 795 So. 2d 962, 971 (La. Ct.

App. 2001). In Chanse Gas, the court held that the City’s home rule charter expressly assumes the

power of expropriation and that section 19:102 confers a substantive power of expropriation on the

City. The court also held that it was not persuaded by the legislative acts cited by the defendants that

special legislative aut hority is needed for the City to expropriate land because each of the acts

antedate the Constitution of 1974 and its more expansive concept of home rule charter.3

         In this case, Shreve Town asserts that section 19:102 does not provide the City with a

substantive power of expropriation. We disagree. Section 19:102 states that “where a price cannot

be agreed upon with the owner, any municipal corporation of Louisiana may expropriate property

whenever such a course is determined necessary for the public interest.” Section 19:102, along with

the City’s expansive home rule charter, clearly confers on the City a broad power of expropriation.

Chanse Gas, 794 So. 2d at 971 (holding that section 19:102 confers a substantive power of

expropriation based on the Louisiana constitutional authority and the City’s home rule charter).

         With respect to art. VI, § 21, the City asserts that it should not be applied in this case because

it was raised for the first time on appeal. Shreve Town counters that although it failed to cite art. VI,

§ 21, it is nonetheless applicable because the overarching issue of whether the City has the authority

   3
     Chanse Gas Corp. argued that the following statutes did not confer the City with the authority to expropriate its
property: La. R.S. 33:4621 (authorizes municipalities to acquire property for any of the purposes for which they are
organized); La. R.S. 22:4671 (authorizes municipalities with a population over 25,000 to acquire property for a
municipal auditorium or convention hall and finance it by the sale of bonds); La. R.S. 39:553 (authorizes municipalities
to issue bonds for enumerated public purposes); La. R.S. 33:4625 B and H (authorizes expropriation to abate slum and
blighted property under Parish Redevelopment Law); La Acts 1968, No. 179 (authorizes City of Shreveport to
expropriate property to abate slum and blighted areas). Chase Gas, 974 So. 2d at 970. In this case, Shreve Town cites
to these same statutes in support of an identical argument.
to expropriate its property was properly raised before the district court. Regardless of whether we

apply art. VI, § 21, the City possesses a substantive power of expropriation, including the right to

expropriate Shreve Town’s property. See LA. REV. STAT. ANN. § 19:102 (Supp. 1977).

       Shreve Town further asserts that the legislature has never delegated the City with the power

to expropriate property for economic development purposes. We disagree. Like the court in Chanse

Gas, we reject this argument because the legislative acts relied upon by Shreve Town all predate the

amended 1974 Louisiana Constitution and the City’s adoption of the home rule charter.

       As a result of the foregoing, we conclude that the City has the authority to expropriate Shreve

Town’s land as long as it does so for a valid public purpose.

III.   Public Purpose

       Shreve Town argues that the district court erred in holding that economic development is a

public purpose under art. I § 4 of the Louisiana Constitution. In Chanse Gas, the court held that the

public purpose requirement was satisfied because the expropriation resulted in an economic benefit

to the community. 794 So. 2d at 973. Both the Chanse Gas court and the district court relied on

Town of Vidalia v. Unopened Succession of Ruffin, 663 So. 2d 315 (La. Ct. App. 1995) and Board

of Commissioners v. Missouri Pacific Railroad Co., 625 So. 2d 1970 (La. Ct. App. 1993). We review

a district court’s application of state law de novo. See Matthis Corp. v. Exxon, 302 F.3d 448, 453

(5th Cir. 2002).

       In Vidalia, the town’s board of aldermen authorized acquisition of fifty-eight acres of batture

land located between the levee and the Mississippi River at Vidalia, Louisiana. The town sought to

develop the site “for the public use and enjoyment for recreation and tourism purposes. . .and to

promote economic growth through tourism.” Vidalia, 663 So. 2d at 316. Like the City’s Project,

the town of Vidalia’s project included various economic development and recreational features: a
hotel with a commercial retail center, a marina and boat ramp, and other outdoor attractions. The

court in Vidalia defined public purpose as “any allocation to a use resulting in advantages to the

public at large.” Id. at 319. Citing the historical, educational, recreational and other public uses to

which the site would be dedicated, the court held that the Town of Vidalia sought to expropriate the

defendants’ property for a permissible public purpose.

        In Missouri Pacific R.R., the governing board of the New Orleans Exhibition Hall Authority

(“NOEHA”) filed an expropriation suit to acquire property to expand its convention center. NOEHA

established, through studies examining the economic benefits of the convention center, that expanding

the convention center would “fulfill its public purpose of promoting economic growth and

development of the area.” Missouri Pacific R.R., 625 So. 2d at 1074.

        Despite Shreve Town’s arguments that Vidalia does not apply, the district court reasoned that

Vidalia represents an accurate depiction of Louisiana law even though it refused to adopt its broad

definition of public purpose. Although the district court acknowledged that Vidalia and Missouri

Pacific R.R. were not controlling, the district court noted that both cases lend jurisprudential support

to the City’s argument that it seeks to expropriate Shreve Town’s land for a public purpose. Like

the Chanse Gas court, we are not persuaded otherwise.

        We are likewise not persuaded that New Orleans Land v. Board of Levee Commissioners of

Orleans Levee District, 132 So. 121 (La. 1930) and State ex rel. Porterie v. Housing Authority of

New Orleans, 182 So. 725 (La. 1938) stand for the proposition that economic development projects

cannot be equated with a public purpose or public benefits. As the Chanse Gas court noted, although

those cases contain restrictive language, they do not negate the rationale of Vidalia and Missouri




                                                   9
Pacific R.R. In light of the foregoing discussion, we hold that the City has established that it seeks

to expropriate Shreve Town’s land for a public purpose.

IV.     Motion in Limine Ruling

        Shreve Town contends that the district court, in its motion in limine ruling, erred in excluding

information relating to the development and financing of the hotel. Although we normally review a

district court’s evidentiary ruling under an abuse of discretion standard, Shreve Town argues that the

ruling should be reviewed de novo because the ruling amounted to a partial summary judgment ruling

in favor of the City.

        Shreve Town argues that the excluded evidence would have shown a violation of art. VII,

§ 14(A) of the Louisiana Constitution, which prohibits the City from subsidizing the development of

the convention center hotel. Shreve Town further argues that the public purpose requirement can not

be satisfied if the City plans to use its property in a manner prohibited by art. VII, § 14(A). In Chanse

Gas, the court rejected an identical argument reasoning that “once the public purpose has been

established, the fact that private entity may develop and profit from the project does not negate its

public nature” and “the fact that a private developer may build or operate the hotel does not violate

art. [VII], § 14[(A)].” 794 So. 2d at 975-76. Regardless of what standard of review applies, we hold

that the district court did not err in excluding the evidence because the City’s plans with respect to

the hotel are not in violation of art. VII, § 14(A).

                                           CONCLUSION

        For the foregoing reasons, we affirm the judgment of the district court allowing the City to

expropriate Shreve Town’s property. AFFIRMED.